DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
1.	Rejections withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


2.	Claim(s) 1-3, 5, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 4,249,238 to Spang, supplied by applicant.
	Spang teaches the following: 
1. A method of implementing a process control system having a process control loop, the method comprising: 
implementing a control routine to control operation of the control loop (loop in Fig. 1, Col. 2, lines 64 — Col. 4, line 9); 
collecting operating condition data indicative of the operation of the control loop (after out of tolerance, loop back to top of Fig. 2 and then down to actual parameter signals from sensors) in response to a trigger event (for example, Fig. 2, out of tolerance is trigger event associated with a change in the actual from estimated); 
identifying, via a computer processing device, a process model for the control loop based on the operating condition data (down Fig. 2, compute model changes and change data items which updates model, see Col. 11, line 54-68, Col. 12, line 49-68, Col. 13, line 1-8; claim 2, updating the model in response to differences); and 
analyzing, via a computer processing device, the process model to evaluate the operation of the control loop (loop back to top of Fig. 2 and then determining difference 
wherein analyzing the process model further comprises determining a controller tuning change including generating a recommendation to change the control loop from an adaptive control scheme that updates tuning of the control loop to a non-adaptive control scheme that does not update tuning of the control loop (Col. 12, line 49 — Col. 14, line 4, out of tolerance signal is a recommendation signal that is interpreted as a model update inhibitor for the difference signal that is out of tolerance and inhibiting the model (that controls the system based on generated estimates) from being updated or not adapting the model reads on a non-adaptive control scheme, this is a recommendation because the control computational unit actually changes the control signals not the model; Applicant argues Spang fails to teach switching operation of a control loop from an adaptive control scheme that updates tuning of the control loop to a non-adaptive control scheme that does not update tuning of the control loop.  The examiner respectfully disagrees.  The examiner respectfully submits the term “remaining” as properly interpreted in Spang (Col. 11, lines 51-52), is broad and should be interpreted as zero or more remaining in view of Col. 12, lines 51-68 which describes that if any particular difference signal exceeds the tolerance, then inhibiting occurs.  Additionally, the examiner respectfully submits that the instant claims are open ended and therefore even if there was a non-zero “remaining” adaptive control scheme that does update tuning of the control loop, there would at the same time be, and applicant has not argued to the contrary, a recommendation to change the control loop from an 
switching, via a computer processing device, operation of the control loop from the adaptive control scheme to the non-adaptive control scheme; and controlling, via a computer processing device, operation of a process using the non-adaptive control scheme for the control loop (loop in Fig. 1, Col. 2, lines 64 — Col. 4, line 9; Fig. 2, Col. 11, line 54 – Col. 13, line 5).
2. The method of claim 1, wherein analyzing the process model further comprises simulating the operation of the control loop based on the process model and the tuning change (Col. 8, lines 1-23, based on loop in Fig. 2, model calculates signals representing estimates of the engine parameter sensor signals). 
3. The method of claim 1, wherein analyzing the process model further comprises determining a source of a control problem within the control loop (Col. 12, lines 49-68). 
5. The method of claim 1, wherein identifying the process model for the control loop based on the operating condition data includes determining, via a computer processing device, a quality measurement of the identified process model (Fig. 2, the difference signal is an index indicating a quality of performance, if within tolerance, then quality is functioning properly, if not, then not functioning properly).

3.	Claim(s) 1-3, 5, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 5,691,896 to Zou, supplied by applicant.

implementing a control routine to control operation of the control loop (Fig. 3, Col. 5, lines 25-60); 
collecting operating condition data indicative of the operation of the control loop in response to a trigger event (Fig. 2, e.g, any of collecting u(t), y(t), e(t), 130, 120, 134, 126, 128, based on any of Fig. 2, e.g, any of collecting u(t), y(t), e(t), 130, 120, 126, 128, 134, yset, 132, 140, 108, Col. 5, lines 25 – Col. 6, line 62); 
identifying, via a computer processing device, a process model for the control loop based on the operating condition data (Col. 6, lines 1-16); and 
analyzing, via a computer processing device, the process model to evaluate the operation of the control loop, wherein analyzing the process model further comprises determining a controller tuning change including generating a recommendation to change the control loop from an adaptive control scheme that updates tuning of the control loop to a non-adaptive control scheme that does not update tuning of the control loop (Col. 6, lines 34-62, if difference between calculations of new control parameters from model 126, 128 and previously stored operating process control parameters is greater than range, tuning alert circuit notifies user through alert output 144; Col. 13, line 4-14, manual initiate tuning; See Fig. 3, during/for the alerted/recommended tuning the switch 108 transfer control from feedback/adaptive control to “open loop” auto-tuning which is non-adaptive; Applicant argues Zou fails to teach switching operation of a control loop from an adaptive control scheme that updates tuning of the control loop to a non-adaptive control scheme that does not update tuning of the control loop.  The 
switching, via a computer processing device, operation of the control loop from the adaptive control scheme to the non-adaptive control scheme; and controlling, via a computer processing device, operation of a process using the non-adaptive control scheme for the control loop (Fig. 3, Col. 5, lines 25-Col. 6, line 16).
2. The method of claim 1, wherein analyzing the process model further comprises simulating the operation of the control loop based on the process model and the tuning change (Col. 6, lines 1-Col. 7, line 26). 
3. The method of claim 1, wherein analyzing the process model further comprises determining a source of a control problem within the control loop (Col. 6, lines 34-62). 
5. The method of claim 1, wherein identifying the process model for the control loop based on the operating condition data includes determining, via a computer processing device, a quality measurement of the identified process model (Col. 6, lines 34-62, claim 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spang or Zou in view of Blevins et al. 6,445,963, supplied by applicant.
	Spang or Zou fails to teach 
4. The method of claim 1, further including enabling a user, via a computer processing device, to approve of the identified process model prior to analyzing the process model. 

Blevins et al. 6,445,963 teaches process control, automatic data collection, identifying a process model  (abstract) or a portion of a process model  (col. 8, lines 34-40), and storing data 12 .  Blevins also teaches the use of  routines which are control loops (col. 2, lines 7-12), use of non adaptive  routines  (which would include PID control with fixed coefficients) , testing and using waveform generators ( a process 
 	Blevins teaches a method of implementing a process control system having a process control loop, (fig.1)  the method comprising: implementing a control routine to control operation of the control loop (col. 2, lines 7-12);  identifying a process model for the control loop based on the operating condition data (col. 15, lines 45-54);  and analyzing the process model to evaluate the operation of the control loop. (col.  17, lines 13- 55).  
4. The method of claim 1, further including enabling a user, via a computer processing device, to approve of the identified process model prior to analyzing the process model (Blevins col. 16, lines 1-24).
Spang or Zou and Blevins are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.  
Since Blevins teaches user saving and selecting that enables the process model that is identified may be automatically saved in any desired database to be accessible for later use; further enables more experienced users to examine or edit the process model; further enables the user may be presented with a dialog from which he or she may select a model that has been previously saved (Blevins col. 16, lines 1-24), it would .  
Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. 
Applicant argues Spang fails to teach switching operation of a control loop from an adaptive control scheme that updates tuning of the control loop to a non-adaptive control scheme that does not update tuning of the control loop.  The examiner respectfully disagrees.  The examiner respectfully submits the term “remaining” as properly interpreted in Spang (Col. 11, lines 51-52), is broad and should be interpreted as zero or more remaining in view of Col. 12, lines 51-68 which describes that if any particular difference signal exceeds the tolerance, then inhibiting occurs.  Additionally, the examiner respectfully submits that the instant claims are open ended and therefore even if there was a non-zero “remaining” adaptive control scheme that does update tuning of the control loop, there would at the same time be, and applicant has not argued to the contrary, a recommendation to change the control loop from an adaptive control scheme that updates tuning of the control loop to a non-adaptive control scheme 
Applicant argues Zou fails to teach switching operation of a control loop from an adaptive control scheme that updates tuning of the control loop to a non-adaptive control scheme that does not update tuning of the control loop.  The examiner respectfully disagrees.  Although Zou teaches the open loop is used to tune the controller that is not being used in the open loop (Col. 6, lines 1-16), the examiner submits that the open loop control scheme via the excitation signal which simply varies over time is a non-adaptive control scheme and does not update tuning of the open loop control (Col. 5, lines 61 – Col. 6, lines 16), and therefore reads on the claimed recommendation to change the control loop from an adaptive control scheme that updates tuning of the control loop to a non-adaptive control scheme that does not update tuning of the control loop, which would meet the opened ended claim limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896